EXHIBIT 21.1 SUBSIDIARIES OF THE REGISTRANT Subsidiaries Symbid Holding B.V., a besloten vennootschap (private limited liability company) organized under the laws of The Netherlands, wholly owned by Symbid Corp. Symbid B.V., a besloten vennootschap (private limited liability company) organized under the laws of The Netherlands, wholly owned by Symbid Holding B.V. Gambitious Cooperatie U.A., a private limited liability cooperative organized under the laws of The Netherlands, 42% owned by Symbid B.V. Gambitious B.V., a besloten vennootschap (private limited liability company) organized under the laws of The Netherlands, 28.5% owned by Gambitious Cooperatie U.A. Equidam Holding B.V., a besloten vennootschap (private limited liability company) organized under the laws of The Netherlands, 9% owned by Symbid B.V. Equidam B.V., a besloten vennootschap (private limited liability company) organized under the laws of The Netherlands, 100% owned by Equidam Holding B.V. Variable Interest Entities Symbid Cooperatie U.A., a private limited liability cooperative organized under the laws of The Netherlands, is a variable interest entity for which Symbid B.V. is considered the primary beneficiary. Other Related Entities Symbid Foundation Symbid IP Foundation
